



Exhibit 10.18
FORTIVE CORPORATION
2016 EXECUTIVE INCENTIVE COMPENSATION PLAN
Amended and Restated Effective as of January 1, 2019
PURPOSE
Fortive Corporation, a Delaware corporation (the “Company”), wishes to motivate,
reward, and retain executive officers of the Company and its subsidiaries. To
further these objectives, the Company hereby sets forth this Fortive Corporation
2016 Executive Incentive Compensation Plan (the “Plan”), as amended and restated
effective as of January 1, 2019, to provide participants with performance-based
bonus awards (“Awards”).

PARTICIPANTS
Except as otherwise determined by the Committee, the Participants in the Plan
shall be the Executive Officers of the Company.

Executive Officer has the meaning set forth in Rule 3b-7 issued under the
Securities Exchange Act of 1934, as amended from time to time, and anyone else
the Committee determines to treat as an Executive Officer for purposes of this
Plan.
ADMINISTRATOR
The Plan’s Administrator will be the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company.

The Committee is responsible for the general operation and administration of the
Plan and for carrying out its provisions and has full discretion in interpreting
and administering the provisions of the Plan. Subject to the express provisions
of the Plan, the Committee may exercise such powers and authority of the Board
as the Committee may find necessary or appropriate to carry out its functions.
GENERAL RESPONSIBILITIES
Subject to the terms of the Plan, for each Performance Period the

OF THE COMMITTEE
Committee will:

•
establish the potential amount of each Participant’s Award,

•
define Performance Goals and other Award terms and conditions for each
Participant,

•
determine the amount of the Award that has been earned, based on actual
performance as compared to the Performance Goals,

•
determine and make Discretionary Adjustments to Awards, and

•
decide whether, under what circumstances, and subject to what terms, Awards will
be paid on a deferred basis (including automatic deferrals at the Committee’s
election or elective deferrals at the election of Participants).

All designations, determinations, interpretations, and other decisions made
under or with respect to the Plan and all Awards made under the Plan are within
the sole and absolute discretion of the Committee and will be final, conclusive
and binding on all persons, including the Company, Participants, and
beneficiaries or other persons having or claiming any rights under the Plan.
AWARDS
For any single Performance Period, the amount payable to a Participant for such
Performance Period shall equal the amount earned pursuant to the Performance
Goals and other Award terms and conditions established by the Committee with
respect to such Performance Period; in each case, subject to any further
Discretionary Adjustments as the Committee may determine in its sole and
absolute discretion. A Participant’s potential Award may be expressed in dollars
or may be based on a formula that is consistent with the provisions of the Plan.

PERFORMANCE PERIOD
A Performance Period is a period for which Performance Goals are set and during
which performance is to be measured to determine whether a Participant is






--------------------------------------------------------------------------------





entitled to payment of an Award under the Plan. A Performance Period may
coincide with one or more complete or partial calendar or fiscal years of the
Company. Performance Periods may be of varying and overlapping durations. Unless
otherwise designated by the Committee, the Performance Period will be based on
the calendar year.
PERFORMANCE GOALS
The Committee will have the authority to establish and administer Performance
Goals with respect to Awards as it considers appropriate, which Performance
Goals must be satisfied, as the Committee specifies, before a Participant
receives an Award.

Performance Goals will be based on any one of, or a combination of,
performance-based measures determined by the Committee based on the Company and
its subsidiaries on a group-wide basis or on the basis of subsidiary, platform,
division, operating unit and/or other business unit results (subject to any
Discretionary Adjustments), and may include, without limitation, any of the
following:
•
earnings per share (on a fully diluted or other basis);

•
stock price targets or stock price maintenance;

•
total shareholder return;

•
return on capital, return on invested capital or return on equity;

•
pretax or after-tax net income;

•
working capital;

•
earnings before interest and taxes;

•
earnings before interest, taxes, depreciation, and amortization (EBITDA);

•
operating income;

•
free cash flow;

•
cash flow;

•
revenue or core revenue;

•
gross profit margin;

•
operating profit margin, gross or operating margin improvement or core operating
margin improvement; or

•
strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, market share or geographic
business expansion goals, cost targets, or objective goals relating to
acquisitions or divestitures.

The Committee will determine whether such Performance Goals are attained as soon
as practicable after the end of the applicable Performance Period, and such
determination will be final, conclusive and binding.
PAYMENT OF AWARDS
Unless otherwise determined by the Committee or deferred pursuant to the Plan,
Awards determined under the Plan for a Performance Period will be paid to
Participants either (i) in cash or (ii) in shares or equity-based awards under
the Company's 2016 Stock Incentive Plan or any successor thereto, in each case
no earlier than January 1st and no later than March 15th of the calendar year
following the end of the Performance Period to which the Awards apply.

DETERMINATION
No Award will be paid unless and until the Committee has determined the extent
to which the Performance Goals for the Performance Period have been attained and
has made and exercised its decisions regarding the extent of any Discretionary
Adjustment of Awards for Participants for the Performance Period.

DEFERRAL
All or any portion of the Award for any given Performance Period may be deferred
under the Fortive Corporation Executive Deferred Incentive Program or any
successor thereto.

CONTINUED EMPLOYMENT
The Committee may require that Participants for a Performance Period must still
be employed as of the end of the Performance Period and/or as of the later date
that the Awards for the Performance Period are communicated or paid to be
eligible for an Award for the Performance Period. Any such requirement with






--------------------------------------------------------------------------------





respect to a Performance Period will be established by the Committee and
communicated to the Participant.
FORFEITURE OR PRORATION
The Committee may adopt such forfeiture, proration, or other rules as it deems
appropriate, in its sole and absolute discretion, regarding the impact on Awards
of a Participant’s death, Disability or other events or situations determined by
the Committee in its sole and absolute discretion.

A Participant shall be considered to have a Disability if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
employer.
DISCRETIONARY
The Committee’s powers include the power to make Discretionary

ADJUSTMENTS
Adjustments, which are adjustments that increase, decrease or eliminate an Award
otherwise payable to a Participant for a Performance Period.

OTHER PLANS
Awards will not be treated as compensation for purposes of any other
compensation or benefit plan, program, or arrangement of the Company or any
subsidiary unless and except to the extent that the Board or the Committee
determines in writing.

The adoption of this Plan will not be construed as limiting the power of the
Board or the Committee to adopt such other cash or equity incentive arrangements
as either may otherwise deem appropriate.
LEGAL COMPLIANCE
The Company will not make payments of Awards until all applicable requirements
imposed by Federal, state and foreign laws, rules, and regulations, and by any
applicable regulatory agencies, have been fully met. No provision in the Plan or
action taken under it authorizes any action that applicable laws otherwise
prohibit.

Notwithstanding anything in the Plan to the contrary, the Committee will
administer the Plan, and Awards may be granted and paid, only in a manner that
conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan will be treated as amended to the extent necessary to
conform to such laws, rules, and regulations.
TAX WITHHOLDING
The Company may make all appropriate provisions for the withholding of Federal,
state, foreign and local taxes imposed with respect to Awards, which provisions
may vary with the time and manner of payment.

NONTRANSFER OF RIGHTS
Except as and to the extent the law requires, or as the Plan expressly provides,
a Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred in any way, whether by operation of law or otherwise or through any
legal or equitable proceedings (including bankruptcy), by the Participant to any
person.

AMENDMENT OR
The Board may amend, suspend, or terminate the Plan at any time,

TERMINATION OF PLAN
without the consent of the Participants or their beneficiaries.

LIMITATIONS ON LIABILITY
No member of the Committee and no other individual acting as a director,
officer, other employee or agent of the Company will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person or
entity for any claim, loss, liability, or expense incurred in connection with
the Plan. No member of the Committee will be liable for any action or
determination (including, but limited to,






--------------------------------------------------------------------------------





any decision not to act) made in good faith with respect to the Plan or any
Award under the Plan.
NO EMPLOYMENT CONTRACT
Nothing contained in this Plan constitutes an employment contract between the
Company and the Participants. The Plan does not give any Participant any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to end the Participant’s employment or other relationship with
the Company.

APPLICABLE LAW
The laws of the State of Delaware (other than its choice of law provisions)
govern this Plan and its interpretation.

DURATION OF THE PLAN
The Plan will remain effective until terminated by the Board.

CODE SECTION 409A
The Plan as well as payments under the Plan are intended

REQUIREMENTS
to be exempt from or, to the extent subject thereto, to comply with, Section
409A of the of the Internal Revenue Code of 1986 (together with all successor
provisions, related regulations, and amendments, “Section 409A”), and,
accordingly, to the maximum extent permitted, the Plan shall be interpreted in
accordance therewith. Notwithstanding anything contained in the Plan to the
contrary, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A, a Participant shall not be considered to have
terminated employment or service with the Company for purposes of the Plan until
the Participant would be considered to have incurred a “separation from service”
from the Company and its affiliates within the meaning of Section 409A. Any
payments described in the Plan that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Notwithstanding anything to the
contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A, the settlement and payment of such awards (or other
amounts) shall instead be made on the first business day after the date that is
six months following such separation from service (or death, if earlier). Each
amount to be paid or benefit to be provided under the Plan shall be construed as
a separate identified payment for purposes of Section 409A. The Company makes no
representation that any or all of the payments or benefits described in the Plan
will be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to any such payment. Each Participant shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A.

RECOUPMENT
Any Award under the Plan is subject to the terms of the Fortive Corporation
Recoupment Policy (or any successor thereto) in the form approved by the
Committee (a copy of the Recoupment Policy or any successor thereto as it exists
from time to time is available on the Company’s internal website) and to the
terms required by applicable law.






